DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The references listed in the IDS filed on September 10, 2021 has been considered and entered into record. A copy of the signed or initialed IDS is hereby attached.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venkataramani et al. (US 20140074876 A1).
Regarding claim 1, Venkataramani discloses a database system (database system 106-110 of Fig1 and Fig.5), comprising a plurality of database management systems (DBMSs 106-110 of Fig1 and Fig.5)) included in a plurality of nodes (nodes cluster 106 of Fig1, Fig.5 and ¶[0026], Venkataramani) provided in a virtual environment based on a computer system including a plurality of computational resources  (¶[0023]-[0024] and [0036]-[0037], Venkataramani), wherein: each of the plurality of DBMSs is either a first DBMS or a second DBMS (DBMSs 106 Fig.5); the first DBMS is a DBMS that transmits (¶[0045]-[0047], Venkataramani, e.g., transmitting the requested information to the particular leacher cache node 114), when the first DBMS accepts a search query (¶[0034], [0044] and [0054]-[0055], Venkataramani, e.g. cache nodes 112 “first DBMS“ receiving query requests), one or more search queries based on the search query (¶[0044]-[0047], Venkataramani), and does not execute data retrieval (¶[0054], Venkataramani, e.g., cache node 112 receiving query requests and then forwarding leader cache node 114 for processing); the second DBMS is a DBMS that executes data retrieval (¶[0054], Venkataramani); the plurality of nodes configure one or a plurality of node groups (Fig.1; Fig.5 and ¶[0054]-[0055], Venkataramani); each of the one or the plurality of node groups includes a first node and one or more second nodes (Fig.1; Fig.5 and ¶[0054]-[0055], Venkataramani, i.e., client cache nodes 112 and leader cache nodes 114); and in each node group: the first node is a logical computer that provides a first storage area and executes the first DBMS (Fig.1; Fig.5 and ¶[0054]-[0055], Venkataramani, e.g., client cache storage 106); the second node is a logical computer that provides a second storage area and executes the second DBMS (Fig.1; Fig.5 and ¶[0054]-[0055], Venkataramani, i.e., leader “master “cache cluster 108); two or more of the DBMSs included in two or more of the nodes configuring the node group store a same database in two or more storage areas provided by the two or more nodes (¶[0030], [0033] and [0036]-[0037], Venkataramani, i.e., stores the same information as the leader cache cluster synchronizes the shards stored by each of the cache clusters between data centers 102); and data retrieval from the database in the node group is executed by one or more of the second DBMSs in the node group (¶[0054]-[0055], Venkataramani).
Regarding claim 3, wherein: the first storage area is a storage area based on a storage apparatus that secures a persistency of data (¶[0054], Venkataramani); and the second storage area is a storage area based on a storage apparatus of which speed is higher than a speed of the storage apparatus on which the first storage area is based (¶[0040], Venkataramani, i.e., leader cache clusters 108 maintain a set on in-memory structures that facilitate fast high query rates than cache cluster 106).
Regarding claim 14, Venkataramani discloses a query execution method, comprising: building one or a plurality of node groups in a virtual environment based on a computer system including a plurality of computational resources (¶[0023]-[0024] and [0036]-[0037], Venkataramani), the node groups each including a first node and one or more second nodes (Fig.1; Fig.5 and ¶[0054]-[0055], Venkataramani), the first node being a logical computer that provides a first storage area and executes a first DBMS (Fig.1; Fig.5 and ¶[0054]-[0055], Venkataramani, e.g., client cache storage 106), the second node being a logical computer that provides a second storage area and executes a second DBMS (Fig.1; Fig.5 and ¶[0054]-[0055], Venkataramani, i.e., leader “master “cache cluster 108); storing a same database in two or more storage areas provided by two or more nodes in the built node group (¶[0030], [0033] and [0036]-[0037], Venkataramani, i.e., stores the same information as the leader cache cluster synchronizes the shards stored by each of the cache clusters between data centers 102); accepting, by the first DBMS, a search query from a query source (¶[0034], [0044] and [0054]-[0055], Venkataramani, e.g. cache nodes 112 “first DBMS“ receiving query requests); transmitting, by the first DBMS, one or more search queries based on the search query to the one or more second DBMSs (¶[0045]-[0047], Venkataramani, e.g., transmitting the requested information to the particular leacher cache node 114); and executing, for each node group, when a database in the node group is a target of retrieval (¶[0054], Venkataramani, e.g., cache node 112 receiving query requests and then forwarding leader cache node 114 for processing), data retrieval from the database by the one or more second DBMSs in the node group (¶[0054], Venkataramani).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Venkataramani et al. (US 20140074876 A1) in view of Giotta (US 7177917 B2).
Regarding claim 2, Venkataramani discloses all the claimed limitations as discussed above, except wherein: the second node performs scaling on basis of a loading status of at least one of the second nodes belonging to the node group; and the node group performs scaling on basis of a total amount of the database stored in all of the first storage areas.
Giotta discloses wherein cluster nodes performs scaling on basis of a loading status of at least one of the second nodes belonging to the node group; and the node group performs scaling on basis of a total amount of the database stored in all of the first storage areas (col.4, line 63 to col.5, line 56, Giotta). It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Venkataramani and Giotta before them to manage the communication between the nodes (senders and receivers query requests) as taught by Giotta. One of ordinary skill in the art would be motivated to integrate a large query of Giotte into Venkataramani, with a reasonable expectation of success, in order to enhance the managing query requests in storage cluster nodes.
Allowable Subject Matter
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Venkataramani discloses all of the claimed limitations as discussed above, except wherein: each of the DBMSs manages data management information indicating a storage position of data in the database; a predetermined first DBMS accepts a search query from a query source; the predetermined first DBMS transmits one or more search queries based on a search query to the one or more second DBMSs in a same node group as the predetermined first DBMS when the predetermined first DBMS accepts the search query; the second DBMS that receives the search query from the predetermined first DBMS: performs data position determination for determining, on basis of data management information managed by the second DBMS, whether all of data to be accessed on basis of the search query exists in a database in the second storage area provided by the second node that executes the second DBMS; executes data retrieval from the database in the second storage area provided by the second node that executes the second DBMS when a result of the data position determination is true; and transmits one or more search queries for data retrieval from the data to be accessed to one or more node groups in which at least one part of the data to be accessed exists when the result of the data position determination is false.
Regarding claim 5, Venkataramani discloses all of the claimed limitations as discussed above, except wherein: each of the DBMSs manages data management information indicating a storage position of data in the database, a predetermined first DBMS accepts a search query from a query source; the predetermined first DBMS transmits one or more search queries based on a search query to the one or more second DBMSs in a same node group as the predetermined first DBMS when the predetermined first DBMS accepts the search query and wherein the predetermined first DBMS is a DBMS in a current first node that is the first node in a newest node group.
Regarding claim 6, discloses all of the claimed limitations as discussed above, except wherein: each of the DBMSs manages data management information indicating a storage position of data in the database; a predetermined first DBMS accepts a search query from a query source; the predetermined first DBMS transmits one or more search queries based on a search query to the one or more second DBMSs in a same node group as the predetermined first DBMS when the predetermined first DBMS accepts the search query and wherein: the predetermined first DBMS accepts an addition request of the data of the database; and a node group is newly added when the predetermined first DBMS determines that a condition meaning that a free area of the first storage area provided by the current first node is insufficient is satisfied, and, in place of the current first node, the first node in the newly added node group newly becomes the current first node.
Regarding claim 7, discloses all of the claimed limitations as discussed above, except wherein: each of the DBMSs manages data management information indicating a storage position of data in the database; a predetermined first DBMS accepts a search query from a query source; the predetermined first DBMS transmits one or more search queries based on a search query to the one or more second DBMSs in a same node group as the predetermined first DBMS when the predetermined first DBMS accepts the search query and wherein the predetermined first DBMS updates data management information managed by the predetermined first DBMS when data is added to a database of the newest node group in response to the addition request received by the predetermined first DBMS, and the data management information after the update is reflected in data management information managed by the DBMS in each node other than the current first node in synchronization with the update.
Regarding claim 8, discloses all of the claimed limitations as discussed above, except wherein: each of the DBMSs manages data management information indicating a storage position of data in the database; a predetermined first DBMS accepts a search query from a query source; the predetermined first DBMS transmits one or more search queries based on a search query to the one or more second DBMSs in a same node group as the predetermined first DBMS when the predetermined first DBMS accepts the search query and wherein: query source information that is information indicating the query source is associated with the search query from the predetermined first DBMS to at least one second DBMS; and one of two or more of the second DBMSs merges, when the two or more second DBMSs perform data retrieval for the search query issued from the query source, results of the data retrieval performed by the two or more second DBMSs and returns the results to the query source indicated by the query source information.
Regarding claim 9, discloses all of the claimed limitations as discussed above, except wherein: each of the DBMSs manages data management information indicating a storage position of data in the database; a predetermined first DBMS accepts a search query from a query source; the predetermined first DBMS transmits one or more search queries based on a search query to the one or more second DBMSs in a same node group as the predetermined first DBMS when the predetermined first DBMS accepts the search query and wherein: the predetermined first DBMS that has received the search query from the query source generates a query plan of the search query, and transmits one or more search queries with which one or more query plans based on the generated query plan are associated to the one or more second DBMSs in the same node group as the predetermined first DBMS; and the second DBMS that has received the search query performs data retrieval in accordance with the query plan associated with the search query.
Regarding claim 10, discloses all of the claimed limitations as discussed above, except wherein: each of the DBMSs manages data management information indicating a storage position of data in the database; a predetermined first DBMS accepts a search query from a query source; the predetermined first DBMS transmits one or more search queries based on a search query to the one or more second DBMSs in a same node group as the predetermined first DBMS when the predetermined first DBMS accepts the search query and wherein the second DBMS that receives the search query generates a query plan of the search query, and performs data retrieval in accordance with the generated query plan.
Regarding claim 11, discloses all of the claimed limitations as discussed above, except wherein: each of the DBMSs manages data management information indicating a storage position of data in the database; a predetermined first DBMS accepts a search query from a query source; the predetermined first DBMS transmits one or more search queries based on a search query to the one or more second DBMSs in a same node group as the predetermined first DBMS when the predetermined first DBMS accepts the search query and wherein the predetermined first DBMS generates two or more search queries on basis of the search query from the query source, and transmits the two or more search queries to two or more second DBMS in the same node group as the predetermined first DBMS.
Regarding claim 12, discloses all of the claimed limitations as discussed above, except wherein: each of the DBMSs manages data management information indicating a storage position of data in the database; a predetermined first DBMS accepts a search query from a query source; the predetermined first DBMS transmits one or more search queries based on a search query to the one or more second DBMSs in a same node group as the predetermined first DBMS when the predetermined first DBMS accepts the search query and wherein, when not all of the data to be accessed in accordance with the search query received by the second DBMS in the same node group from the predetermined first DBMS exists in the database in the second storage area provided by the second node that executes the second DBMS, the second DBMS in another node group that receives the search query from the second DBMS gives a response of an execution result of the search query to the query source.
Regarding claim 13, discloses all of the claimed limitations as discussed above, except wherein: each of the DBMSs manages data management information indicating a storage position of data in the database; a predetermined first DBMS accepts a search query from a query source; the predetermined first DBMS transmits one or more search queries based on a search query to the one or more second DBMSs in a same node group as the predetermined first DBMS when the predetermined first DBMS accepts the search query and wherein, when the result of the data position determination is false, the second DBMS that receives the search query from the predetermined first DBMS: inquires to the first DBMS in each of one or more node groups in which at least one part of the data to be accessed exists about the second node in a same node group as the first DBMS; receives second node information indicating one or more second nodes selected by the first DBMS that is an inquiry destination in response to the inquiry for each of the one or more node groups; and transmits one or more search queries based on the search query received by the second DBMS to each of the one or more second nodes determined from the received second node information for each of the one or more node groups.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zucherman et al. (US 20100241708 A1) disclose METHODS AND SYSTEMS FOR PUSH-TO-STORAGE.
MADHAVARAPU et al. (US 20140279920 A1) disclose LOG RECORD MANAGEMENT.
Gajic (US 20150169650 A1) discloses Data Management And Indexing Across A Distributed Database.
Barton et al. (US 20150227606 A1) disclose MASSIVELY SCALABLE OBJECT STORAGE SYSTEM.
Lilley (US 20150286748 A1) discloses data transformation system and method.
Su (US 20180260190 A1) discloses split and merge graphs.
Bhattacharjee et al. (US 20190095488 A1) disclose EXECUTING A DISTRIBUTED EXECUTION MODEL WITH UNTRUSTED COMMANDS.
Pal et al. (US 20190147084 A1) disclose DISTRIBUTING PARTIAL RESULTS FROM AN EXTERNAL DATA SYSTEM BETWEEN WORKER NODES.  
Pal et al. (US 20190258632 A1) disclose determining a record generation estimate of a processing task.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        
November 18, 2022